COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges Athey and Chaney
              Argued at Norfolk, Virginia


              CRYSTAL FAYE WARD
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1419-21-1                                    JUDGE VERNIDA R. CHANEY
                                                                                   JULY 26, 2022
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                               Gary A. Mills, Judge

                               (Christopher T. Voltin; Goff Voltin, PLLC, on brief), for appellant. Appellant
                               submitting on brief.

                               Stephen J. Sovinsky, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Following a bench trial, the Circuit Court for the City of Newport News (“trial court”)

              convicted Crystal Faye Ward (“Ward”) of unlawful wounding in violation of Code § 18.2-51.1 On

              appeal, Ward contends that the trial court erred in denying her motion to strike because the

              testimony of the complaining witness and “her biased daughter” is insufficient to support the

              conviction. For the following reasons, this Court affirms the trial court’s judgment.

                                                         I. BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v. Commonwealth,

              295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381 (2016)).



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        Ward was originally charged with malicious wounding, but the trial court convicted her
              of the lesser-included offense of unlawful wounding.
       On December 19, 2020, Ward drove to the workplace of her friend, Delois Young

(“Young”), to allow Young to check her car for Young’s missing identification (“ID”) and bank

cards. Young believed the cards fell out of her purse while she was in Ward’s car the day before.

Young sent Ward a message stating that she intended to file charges against Ward for stealing her

ID and bank cards if Ward did not return them.

       While Young inspected the passenger side of Ward’s car and Ward sat in the driver’s seat,

Young noticed Ward holding what appeared to be Young’s ID. Young walked to the driver’s side

of the car, stood between the open driver’s side door and the driver’s seat, and told Ward, “Crystal,

that looks like my ID.” Then Young reached into the car to grab her ID out of Ward’s hand. Ward

told Young that she did not have her ID. Then, while “cussing,” Ward put the car in reverse and

dragged Young for about twenty feet. Before Ward drove away, leaving Young on the ground,

Ward said, “Reach again, bitch.”

       Young’s adult daughter witnessed the incident between Ward and Young, and she drove

Young to the hospital after Ward drove away. Young testified that the incident caused her to suffer

an injury to her shoulder and broken ribs. No medical records were introduced in evidence.

       Ward testified that when Young searched her car for Young’s ID, her car was stopped with

the gear in reverse, and her foot hit the gas when Young hit her four or five times in the back of the

head with her fist. Ward denied calling Young any names. Ward testified that she told Young,

“Don’t hit me again.” Then Ward shut the car door and drove directly to the magistrate’s office

while calling 911. Officer Grey testified that Ward reported that someone hit her before she backed

up her car, dragged them with her vehicle, and drove away. Subsequently, when the police arrested

Ward, they found Young’s ID on Ward and returned it to Young.

       The trial court denied Ward’s motions to strike. The trial court found that the interaction

between Ward and Young was heated and contentious, but Ward’s conduct was not malicious. The

                                                 -2-
trial court found that Ward used the car as a weapon and wounded Young, and this wounding was

unlawful whether or not Young struck Ward as Ward alleged. The trial court found that the

evidence was sufficient to prove the lesser-included offense of unlawful wounding, but the court

withheld a finding of guilt until the sentencing hearing. The trial court asked counsel for the parties

to consult and consider alternative resolutions. At the sentencing hearing, the trial court pronounced

its finding that Ward was guilty of unlawful wounding.

                                            II. ANALYSIS

                                       A. Standard of Review

       On appellate review of a criminal conviction, this Court “consider[s] the evidence and all

reasonable inferences flowing from that evidence in the light most favorable to the

Commonwealth, the prevailing party at trial.” Pooler v. Commonwealth, 71 Va. App. 214, 218

(2019) (quoting Williams v. Commonwealth, 49 Va. App. 439, 442 (2007) (en banc)). We

“discard the evidence of the accused in conflict with that of the Commonwealth, and regard as

true all the credible evidence favorable to the Commonwealth and all fair inferences to be drawn

therefrom.” Commonwealth v. Cady, 300 Va. 325, 329 (2021) (emphasis added) (quoting

Commonwealth v. Perkins, 295 Va. 323, 324 (2018)).

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Id.

(alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Rather, the

relevant question is whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting

                                                 -3-
Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its opinion

might differ from the conclusions reached by the finder of fact at the trial.’” McGowan, 72

Va. App. at 521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)).

       “The appellate court defers to the trial court’s findings regarding the credibility of the

witnesses and the inferences to be drawn ‘from basic facts to ultimate facts’ unless no rational trier

of fact could have made such findings.” Bagley v. Commonwealth, 73 Va. App. 1, 26 (2021) (citing

Davis v. Commonwealth, 65 Va. App. 485, 500 (2015) (quoting Jackson v. Virginia, 443 U.S. 307,

319 (1979))).

                                  B. Proof of Unlawful Wounding

       Ward alleges that the trial court improperly convicted her based on the “contradictory” and

“biased” testimony of Young and her daughter. This Court holds that the trial court did not err.

“The credibility of the witnesses and the weight accorded the evidence are matters solely for the fact

finder who has the opportunity to see and hear that evidence as it is presented.” Gerald, 295 Va. at

486 (quoting Elliott v. Commonwealth, 277 Va. 457, 462 (2009)). This Court defers to a trial

court’s credibility determinations unless the evidence is inherently incredible. See id. at 486-87.

Evidence is “inherently incredible” if it is “so manifestly false that reasonable men ought not to

believe it” or it is “shown to be false by objects or things as to the existence and meaning of which

reasonable men should not differ.” Id. at 487 (quoting Juniper v. Commonwealth, 271 Va. 362, 415

(2006)). Although Young had some issues with her recollection and the testimony of Young and

her daughter was not entirely consistent, their material testimony was not so manifestly false nor so

contrary to human experience as to render it unworthy of belief. There is no basis in the record to

find the testimony of Young and her daughter to be inherently incredible.




                                                 -4-
        Ward also contends that the evidence is insufficient to sustain her conviction for unlawful

wounding because she was acting out of self-preservation, not unlawfully. Ward argues that Young

subjected her to “a barrage of blows” and that she necessarily “accelerated in reverse in an attempt

to flee Young’s onslaught.” Ward contends that because her conduct amounted to lawful

self-defense, the evidence does not support her conviction for unlawful wounding.

        Assuming without deciding that Ward’s self-defense argument is encompassed within her

assignment of error, this Court finds that the evidence supports the trial court’s finding of guilt. The

trial court found that whether or not Young struck Ward, Ward acted unlawfully in dragging Young

twenty feet with her car. “[T]he amount of force used to defend oneself must not be excessive and

must be reasonable in relation to the perceived threat.” Foster v. Commonwealth, 13 Va. App. 380,

383 (1991) (citing Diffendal v. Commonwealth, 8 Va. App. 417, 421 (1989)). The “issues regarding

the reasonableness of the force used, the reasonableness of the perceived threat and whether [the

defendant] was without fault in the incident” are factual issues for the fact-finder to resolve. Id. at

384. On review of the totality of the evidence, this Court concludes that a rational fact-finder could

find that Ward’s use of her car to drag Young on the ground for twenty feet constituted excessive

force in response to the alleged threat posed by Young. Therefore, the evidence was sufficient to

support Ward’s conviction for unlawful wounding.

                                           III. CONCLUSION

        The evidence supports the trial court’s finding that Ward unlawfully wounded Young.

Accordingly, this Court affirms Ward’s conviction.

                                                                                               Affirmed.




                                                  -5-